Citation Nr: 0920800	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 10, 
2004 through May 19, 2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma. 

This case has previously come before the Board.  In December 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the case was remanded, in part, for the AOJ 
to obtain a VA opinion.  The April 2007 supplemental 
statement of the case notes the following:

Folder returned from Chief of Medicine, 
original decision upheld: "A lay person 
would perceive the condition as a medical 
emergency, but his medical condition did 
not prevent him from traveling to the 
nearest VA, therefore VA facilities were 
feasibly available to provide care".  

The Board notes that a February 21, 2007 Unauthorized Claim 
Reconsideration Worksheet notes that VA facilities were 
available to the appellant for the treatment at issue.  The 
medical opinion, cited above, upon which the finding was 
based, however, has not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The February 21, 2007 medical opinion 
should be associated with the claims file.  

2.  In light of the above, the claim 
should be readjudicated and the appellant 
afforded a reasonable opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

